Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 1 of 18 PageID 234




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 KIRBY LAVALLEE,

           Plaintiff,

 v.                                                      Case No: 8:20-cv-2159-CEH-TGW

 CHAD CHRONISTER,

           Defendant.
 ___________________________________/

                                           ORDER

           This matter comes before the Court on the Motion by Defendant Chad

 Chronister, in his official capacity as Sheriff of Hillsborough County (“Sheriff”) to

 Dismiss Counts I, V, and VI of Plaintiff Kirby Lavallee’s Amended Complaint (Doc.

 8). Defendant Sheriff argues that Plaintiff’s Amended Complaint should be dismissed

 for failing to state a claim. Plaintiff filed a response in opposition (Doc. 16). The Court,

 having considered the motion and being fully advised in the premises, will grant, in

 part, Defendant Sheriff Chad Chronister’s Motion to Dismiss and grant Plaintiff leave

 to amend.

      I.      BACKGROUND1

           Plaintiff, Kirby Lavallee (“Plaintiff”), was employed by the Sheriff from

 January 25, 2018 until January 3, 2019. Doc. 1-5 ¶ 8. He alleges that during his


 1
   The following statement of facts is derived from the Plaintiff’s Amended Complaint (Doc.
 1-5), the allegations of which the Court must accept as true in ruling on the instant motion.
 See Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A.
 v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 2 of 18 PageID 235




 employment with Defendant, he was subjected to a hostile work environment,

 disparate treatment, different terms and conditions of employment, and suffered

 retaliation because he opposed Defendant’s allegedly unlawful employment practices.

 Id. ¶ 9.

          On October 7, 2018, Plaintiff’s squad, which included Lieutenant White2,

 responded to an armed home invasion. Id. ¶ 11. The Plaintiff, along with Lieutenant

 White and ten other officers, searched the neighborhood for the suspect and ultimately

 found him lying on the floor of a laundromat. Id. ¶ 12. Once the officers placed the

 suspect in a seated position, two officers verbally taunted the suspect, causing the

 suspect to become agitated and spit at them. Id. ¶ 17. Lieutenant White told the suspect

 that “[spitting at an officer] would be a good way to get your ass kicked.” Id. ¶ 19. This

 comment irritated the suspect, who acted as though he would spit again. Id. 5 ¶ 20. To

 prevent the suspect from spitting again, Plaintiff stepped on the suspect’s foot, applying

 pressure, and warned him not to spit at an officer. Id. ¶ 21. Lieutenant White, who was

 near his vehicle and away from the suspect, told Plaintiff to “not do [that] in front of

 the phase 5 (i.e., new) deputies.” Doc. 1-5 ¶ 25. Lieutenant White did not rebuke

 Plaintiff further. Id.

          According to Plaintiff, Lieutenant White gossiped about the laundromat

 incident, embellishing the details of the incident and representing that Plaintiff tried to

 hurt the suspect for no valid reason. Id. ¶ 26. Plaintiff alleges that Lieutenant White



 2
     Lieutenant White is a former defendant who was dismissed June 11, 2021. Doc. 25.
                                               2
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 3 of 18 PageID 236




 misrepresented the laundromat event to Captain Richard Roebuck. Id. ¶ 27. In turn,

 Roebuck directed White to draft a memorandum outlining what had occurred and

 requested authorization to conduct an administrative investigation into Plaintiff’s

 action of stepping on the suspect’s foot. Id. ¶ 28. In the memorandum, Lieutenant

 White wrote that “[Plaintiff’s] use of force was unnecessary” and was only meant to

 cause the suspect pain. Id. ¶ 31. Plaintiff contends that Lieutenant White’s

 memorandum left out key information, such as the fact that two officers had verbally

 antagonized the suspect and that Lieutenant White himself had threatened the suspect.

 Doc. 1-5 ¶ 32.

        Three days after the laundromat incident occurred, on October 10, 2018,

 Plaintiff was suspended without pay. Id. ¶ 37. A few weeks later, Plaintiff was called

 into Internal Affairs (“IA”) to review his case and give a statement. Id. ¶ 40. Upon

 reviewing his case, Plaintiff discovered that Lieutenant White’s report lacked context

 and misrepresented the laundromat incident. Id. In the IA investigation that ensued,

 Lieutenant White finally admitted to making the threatening comment to the suspect

 and that he left this detail out of his previously made sworn statement. Id. ¶ 41. Despite

 IA obtaining Lieutenant White’s admission to omitting a key comment during the

 initial proceedings against Plaintiff, the Sheriff’s office continued to pursue its

 investigation of Plaintiff for excessive force used on a suspect. Id. ¶ 42.

        During the IA investigation of the laundromat incident, the Sheriff’s office

 opened an additional IA investigation regarding an incident on the morning of October

 7, 2018. Doc. 1-5 ¶ 43. During the morning event, Deputy Kerr Craige was dispatched
                                              3
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 4 of 18 PageID 237




 to Walmart in reference to a theft suspect who was uncooperative and resisting arrest.

 Id. ¶ 44. Craige arrived at Walmart, observed the suspect lying on the floor, and

 ordered the suspect to get up off the floor. Id. ¶ 46. The suspect would not comply. Id.

 Craige contacted Plaintiff and requested Plaintiff’s help with apprehending the

 suspect. Id. ¶ 47. Plaintiff arrived at the scene and saw the suspect was still on the floor

 and refusing to cooperate. Id. ¶ 48. Plaintiff asked Craige if the suspect had been

 searched, and Craige replied that he had not yet done so. Doc. 1-5 ¶ 49. The Walmart

 video reflects that Plaintiff picked the suspect up by his shirt, placed him on a bench,

 and arrested him. Id. ¶ 52.

          Following this incident, Deputy Craige provided a sworn statement claiming

 Plaintiff had been unnecessarily rough with the suspect by picking the suspect up and

 dropping him several times. Id. ¶ 53. In Plaintiff’s statement of the incident, he detailed

 that Craige had not handled the scene properly and had placed others at risk by

 continuing to allow the suspect, unsearched for any dangerous items, to lie on the floor

 unsecured. Id. ¶ 54. Plaintiff further asserted that Deputy Craige’s statement, that

 Plaintiff had acted unnecessarily roughly with the suspect, was false and could be

 disproved by the Walmart surveillance footage. Id. ¶ 55.

          Plaintiff contends that, during the investigation of the Walmart event and

 laundromat incident, exculpatory information was left out of the summary and reports

 authored by IA detectives. Id. ¶ 56. Both cases were deemed substantiated, and

 Plaintiff appealed the findings before the HCSO Pre-Disciplinary Review Board. Id. ¶¶

 57-58.
                                              4
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 5 of 18 PageID 238




         After the HCSO Pre-Disciplinary Review Board hearing, high-ranking HCSO

 officials informed Plaintiff’s counsel that if Plaintiff “fell on the sword” and admitted

 he was wrong, he would not be terminated by HCSO. Id. ¶ 59. Plaintiff did as he was

 advised and admitted his actions were wrong. Id. Notwithstanding this admission,

 after the Pre-Disciplinary Review Board reviewed his case, Plaintiff received a phone

 call informing him that the Board would recommend his termination to the Sheriff. Id.

 ¶ 60.

         Plaintiff alleges that the Disciplinary Review Board, comprised of Colonels

 Poore, Robinson, Bradford, Bunton, and Dominguez, demonstrated reckless disregard

 for the truth, made condescending remarks to Plaintiff, and once again recommended

 termination without sufficient justification. Id. ¶ 61. Plaintiff’s counsel wrote a letter

 to the Sheriff advising him that Poore failed to recuse herself from the Disciplinary

 Review Board although she had already formed an opinion and that Chief Deputy

 Lusczynski also failed to recuse herself from the appeals process due to her known

 close personal relationship with Poore. Id. ¶ 62. To avoid allegedly unfair process,

 Plaintiff requested a direct meeting with the Sheriff, which was denied. Doc. 1-5 ¶ 63.

 Instead, the Sheriff referred Plaintiff back to Lusczynski who met with Plaintiff “off

 the record.” Id. ¶ 63. On or around January 3, 2019, Lusczynski met with Plaintiff and

 told him that the decision to terminate him was final and effective immediately; that

 she was offended by his letter calling for her and Poore to recuse themselves; and that

 the Plaintiff would never be a law enforcement officer again. Id. ¶ 64.



                                             5
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 6 of 18 PageID 239




        In August 2020, Plaintiff saw on a television news story about Hillsborough

 County law enforcement officers that his name had been included on a Giglio-impaired

 list.3 Doc. 1-5 ¶ 65. Plaintiff was shocked, as he contends that he had not lied in any

 instance relating to his performance of his duties as an HCSO deputy sheriff. Id. To

 the contrary, Plaintiff contends that Lieutenant White, Major Poore, and other HCSO

 officials had lied. Id.

        On August 17, 2020, Plaintiff filed a five-count Amended Complaint against

 Defendants Sheriff, White, and Poore in state court. Doc. 1-5. On September 14, 2020,

 Defendant Sheriff removed the case to federal court. Doc. 1. Defendants White and

 Poore have since been dismissed from the case. Doc. 25. The claims remaining in this

 action against the Sheriff are Counts I (Public Employee Whistle-Blower Retaliation),

 V (First Amendment Retaliation), and VI (Deprivation of Civil Rights, 42 U.S.C. §

 1983 Due Process). Doc. 1-5.

 II.    LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a

 “short and plain statement of the claim showing that the pleader is entitled to relief.”

 Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels,

 conclusions and formulaic recitations of the elements of a cause of action are

 insufficient. Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

 Furthermore, mere naked assertions are not enough. Id. A complaint must contain


 3
  Giglio v. United States, 405 U.S. 150 (1972) (pertaining to law enforcement officers who have
 been disciplined for matters involving untruthfulness).
                                                 6
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 7 of 18 PageID 240




 sufficient factual matter, which, if accepted as true, would “state a claim to relief that

 is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Id.

 (citation omitted). The court, however, is not bound to accept as true a legal conclusion

 stated as a “factual allegation” in the complaint. Id.

 III.   DISCUSSION

        Defendant Sheriff moves to dismiss all claims asserted against him in Plaintiff’s

 Amended Complaint for failing to state a cause of action.

        A.     Violation of Florida’s Whistle-blower’s Act - Count 1

        In Count I, Plaintiff sues the Sheriff under Florida’s Whistle-blower’s Act

 (“FWA”). The FWA precludes an employer from retaliating against an employee

 “who reports to an appropriate agency violations of law on the part of a public

 employer . . . that create a substantial and specific danger to the public’s health, safety,

 or welfare” or for disclosures “alleging improper use of governmental office, . . . or

 any other abuse or gross neglect of duty on the part of an agency, public officer, or

 employee.” Fla. Stat. § 112.3187(2). “The public whistleblower statute is remedial, and

 courts should construe it broadly.” Competelli v. City of Belleair Bluffs, 113 So.3d 92, 93

 (Fla. 2d DCA 2013). In analyzing a retaliation claim under the FWA, courts use the

 Title VII burden-shifting method of proof. Sierminski v. Transouth Fin. Corp., 216 F.3d

 945, 950 (11th Cir. 2000). To state a claim for a violation of the FWA, an employee

 must allege that: (1) he engaged in a statutorily protected activity; (2) he suffered an
                                              7
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 8 of 18 PageID 241




 adverse employment action; and (3) there existed a causal connection between the two

 events. See Fla. Dept. of Children and Families v. Shapiro, 68 So.3d 298 (Fla. 4th DCA

 2011); Rutledge v. SunTrust Bank, 262 F. App'x 956, 958 (11th Cir. 2008).

        The Sheriff does not contest the second and third elements. Rather, he contends

 Plaintiff did not engage in statutorily protected activity. Specifically, the Sheriff argues

 that Plaintiff’s disclosures were not protected expressions under the FWA because they

 did not involve a violation or suspected violation of any federal, state, or local law,

 rule or regulation. Doc. 8 at 4. The Sheriff cites to provision (5)(a) of the FWA which

 precludes retaliation for disclosure of “[a]ny violation or suspected violation of any

 federal, state, or local law, rule, or regulation committed by an employee or agent of

 an agency or independent contractor which creates and presents a substantial and

 specific danger to the public’s health, safety, or welfare.” Fla. Stat. § 112.3187(5)(a).

        In response, Plaintiff contends that his allegations of officers’ falsifying records

 and making false statements and the presence of conflicts of interest by the disciplinary

 panel members fit into the broader category under (5)(b) precluding retaliation for

 disclosure of “[a]ny act or suspected act of gross mismanagement, malfeasance,

 misfeasance, gross waste of public funds, suspected or actual Medicaid fraud or abuse,

 or gross neglect of duty committed by an employee or agent of an agency.” Fla. Stat.

 § 112.3187(5)(b). Given that courts are to construe the FWA broadly, Plaintiff submits

 his allegations are sufficient to satisfy the requirements of being a statutorily protected

 expression under subsection (5)(b).



                                              8
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 9 of 18 PageID 242




        Plaintiff alleges that key information was omitted from Deputy Graham’s

 statement, Lieutenant White threatened a suspect and omitted material details from

 his sworn statement, and Deputy Craige did not handle the Walmart crime scene

 properly. While Plaintiff fails to identify a violation or suspected violation of a specific

 federal, state, or local law, rule, or regulation, Plaintiff’s reported disclosures arguably

 fall within § 112.3187(5)(b). Taking Plaintiff’s allegations as true, Lieutenant White

 provided a false account of the laundromat incident, exculpatory information was left

 out of a summary and report by Detective Johnson, Deputy Craige violated protocols,

 Review Board panel members continued to preside over Plaintiff’s disciplinary

 proceeding despite conflicts of interest, and Plaintiff was pressured into admitting fault

 to avoid termination. Plaintiff alleges statutorily protected activity under the FWA.

        The Sheriff next argues that Plaintiff’s claim fails because even if the disclosures

 were protected, they were not made “to a chief executive officer or other appropriate

 local official” under § 112.3187(6).4 In that regard, the Sheriff argues that internal

 affairs detectives are not appropriate local officials.

        According to Plaintiff, he reported the incidents to Lieutenant White, Internal

 Affairs, and at the Disciplinary Review Board Hearing. Doc. 1-5 ¶¶ 24, 40, 54, 55, 61;

 Doc. 16 at 3. “Local official” is not defined in the statute, but Plaintiff directs the court

 to a district court opinion that relies on Florida Attorney General’s advisory opinions


 4
   In pertinent part, subsection (6) reads: “for disclosures concerning a local governmental
 entity, including any regional, county, or municipal entity, special district community college
 district, or school district or any political subdivision of any of the foregoing, the information
 must be disclosed to a chief executive officer as defined in s. 447.203(9) or other appropriate
 local official.” Fla. Stat. §112.3187(6).
                                                   9
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 10 of 18 PageID 243




 for guidance. See Burden v. City of Opa Locka, No. 11-22018-CIV, 2012 WL 4764592, at

 *13 (S.D. Fla. Oct. 7, 2012). While not precedential, the opinion is instructive. That

 court noted that the Florida Attorney General has found a transit authority’s board of

 directors, a county’s inspector general, and a town’s ethics commission to qualify as

 “other appropriate local official[s] under the Act.” Burden, 2012 WL 4764592, at *13

 (S.D. Fla. Oct. 7, 2012) (citing Op. Att’y Gen. Fla. 2012-20 (2012); Op. Att’y Gen.

 Fla. 99-07 (1999); Op. Att’y Gen. Fla. 96-40 (1996)). The Attorney General has found

 individuals to be “appropriate local officials” where they are “empowered to

 investigate complaints and make reports or recommend corrective action.” Burden,

 2012 WL 4764592, at *13 (citing Op. Att’y Gen. Fla. 99-07).

        On the facts alleged, Plaintiff made disclosures to internal affairs; an IA

 investigation ensued; an additional internal affairs investigation was opened against

 Plaintiff regarding the Walmart incident; and Plaintiff made statements in connection

 with that IA investigation. Doc. 1-5 ¶¶ 40, 41, 43, 54. Accepting Plaintiff’s allegations

 as true, internal affairs was empowered to investigate and did investigate the

 complaints of misconduct by Plaintiff. Disclosures to internal affairs in connection

 with the investigations or to members of the Pre-Disciplinary Review Board who

 recommended action would qualify as being made to an “appropriate local official”

 under Fla. Stat. §112.3187(6).

        Finally, the Sheriff argues that the protected disclosures needed to be signed and

 in writing to satisfy § 112.3187(7). Doc. 8 at 5. Subsection (7) of the statute states:



                                             10
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 11 of 18 PageID 244




              This section protects employees and persons who disclose
              information on their own initiative in a written and signed
              complaint; who are requested to participate in an
              investigation, hearing, or other inquiry conducted by any
              agency or federal government entity; who refuse to
              participate in any adverse action prohibited by this section;
              or who initiate a complaint through the whistle-blower’s
              hotline . . . .

 Fla. Stat. § 112.3187(7). Here, Plaintiff was requested to participate in an investigation,

 specifically the IA investigations, and his disclosures were made in connection with

 that. Additionally, any disclosures made in connection with a Disciplinary Review

 Board hearing would also qualify under this section. While disclosures made on his

 own initiative in a written and signed complaint would be protected, there is no such

 requirement, under the plain reading of the statute, for disclosures made in conjunction

 with an investigation or a hearing that they be in writing. Thus, the Sheriff’s argument

 that Plaintiff’s FWA claim fails because it was not written and signed is unavailing.

 The motion to dismiss the FWA claim is due to be denied.

       B.     First Amendment Retaliation - Count V

       In Count V of his Amended Complaint, Plaintiff sues the Sheriff for “First

 Amendment Retaliation” brought under 42 U.S.C. § 1983. Upon review, the motion

 is due to be granted as to this Count and the claim dismissed.

       Section 1983 “creates a private right of action to remedy violations of ‘rights

 privileges, or immunities secured by the Constitution and laws’ of the United States.”

 Bailey v. Wheeler, 843 F.3d 473, 480 (11th Cir. 2016) (quoting Rehberg v. Paulk, 556 U.S.

 356, 361 (2012)). “The cause of action is available against ‘[e]very person who acts


                                             11
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 12 of 18 PageID 245




 under color of state law to deprive another of a constitutional right.’” Id. (alteration in

 original) (quoting Rehberg, 556 U.S. at 361).

       The Sheriff argues Plaintiff’s First Amendment retaliation claim should be

 dismissed because Plaintiff does not allege that the Sheriff’s Office had an official

 policy that deprived him of his First Amendment rights and he fails to allege facts to

 demonstrate he suffered retaliation for speaking out on a matter of public concern.

 Doc. 8 at 7–12.

       A Sheriff’s office does not incur § 1983 liability for injuries caused solely by its

 employees. Monell v. N.Y. City Dep’t of Social Servs., 436 U.S. 658, 694 (1978). Rather,

 municipalities and other bodies of local government, which are “persons” within the

 meaning of § 1983, may be sued directly only if they are “alleged to have caused a

 constitutional tort through ‘a policy statement, ordinance, regulation, or decision

 officially adopted and promulgated by that body’s officers.’” City of St. Louis v.

 Praprotnik, 485 U.S. 112, 121 (1988) (quoting Monell, 436 U.S. at 690). “[Section] 1983

 also authorizes suit for constitutional deprivations visited pursuant to a governmental

 custom even though such a custom has not received formal approval through the

 body’s official decision-making channels.” Id. (internal quotation marks omitted).

 While Plaintiff generally alleges the Sheriff “had an absence of required policy, and/or

 engaged in a custom and practice of unconstitutionally retaliating against employees

 who speak out on matters of public concern,” Doc. 1-5 ¶ 111, Plaintiff alleges no

 ultimate facts that Plaintiff’s termination in retaliation for exercising his First

 Amendment rights was caused through a policy statement, ordinance, regulation, or
                                             12
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 13 of 18 PageID 246




 decision officially adopted or promulgated, nor does the Amended Complaint contain

 any ultimate facts regarding the existence of a practice or custom. “It is only when the

 ‘execution of the government’s policy or custom . . . inflicts the injury’ that the

 municipality may be held liable under § 1983.” City of Canton v. Harris, 489 U.S. 378,

 385 (1989) (citations omitted). Plaintiff’s blanket allegation that the Sheriff lacked a

 required policy is too vague and conclusory to allege the requisite causal connection.

 See Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997) (“[I]t is not enough for a §

 1983 plaintiff merely to identify conduct properly attributable to the municipality. The

 plaintiff must also demonstrate that, through its deliberate conduct, the municipality

 was the ‘moving force’ behind the injury alleged.”).

        To state a claim for § 1983 liability against a municipality, a plaintiff must allege:

 (1) that his constitutional rights were violated; (2) that the municipality had a custom

 or policy that constituted deliberate indifference to that constitutional right; and (3)

 that the policy or custom caused the violation. Canton, 489 U.S. at 388. The requisite

 “official policy” may be alleged in one of two ways: (1) by identifying an officially

 promulgated policy, or (2) by identifying an unofficial custom or practice shown

 through the repeated acts of the final policymaker of the municipality. Grech v. Clayton

 Cty., Ga., 335 F.3d 1326, 1329 (11th Cir. 2003) (citations omitted). Plaintiff’s meager

 allegations fail to assert the existence of either. Thus, the Sheriff’s motion to dismiss is

 due to be granted on this claim.

        Additionally, the Sheriff argues this claim fails because Plaintiff does not allege

 he spoke on matters of public concern. See Fernandez v. Sch. Bd. of Miami-Dade Cty.,
                                              13
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 14 of 18 PageID 247




 Fla., 898 F.3d 1324, 1329 (11th Cir. 2018) (holding public employee who speaks

 pursuant to his official duties, as opposed to matters of public concern, is denied

 protection under the First Amendment). While Plaintiff alleges, in conclusory fashion,

 that he made “public statements outside the course of scope of his official duties” with

 the Sheriff, his factual allegations reveal to the contrary. Plaintiff’s disclosures were

 made to IA investigators in conjunction with investigations of two incidents in which

 Plaintiff was involved while working in the course and scope of his employment as a

 deputy. By all accounts, Plaintiff’s statements to the IA investigators and at the

 hearings were made under his official duties as deputy for the HCSO.

       Plaintiff responds that he was speaking on matters of public concern when he

 reported issues related to government misconduct, but Plaintiff’s response goes beyond

 the facts pleaded in the Amended Complaint. Further, Plaintiff cites to Phillips v.

 Dawsonville, 499 F.3d 1239 (11th Cir. 2007), for the proposition that a government

 employee’s reporting of a co-employee’s misconduct constitutes speech on a matter of

 public concern. But, in that case, the court found the government employee’s

 complaints of employee misconduct related to sexual misconduct about co-workers

 and misuse of services and funds were not speech protected by the First Amendment.

 Id. at 1242–43. “[W]hen public employees make statements pursuant to their official

 duties, the employees are not speaking as citizens for First Amendment purposes.” Id.

 at 1241 (quoting Garcetti v. Ceballos, 547 U.S. 410 (2006)). Even taking Plaintiff’s

 allegations as true, they fall short of demonstrating he was speaking on matters of

 public concern, and thus his First Amendment claim fails.
                                            14
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 15 of 18 PageID 248




       C.     Deprivation of Civil Rights, 42 U.S.C. § 1983 Due Process – Count VI

       In Count VI, Plaintiff alleges he was deprived of due process in violation of the

 Fourteenth Amendment because he was not afforded a fair internal investigation. He

 claims exculpatory evidence was ignored, reports were fabricated, and officers

 perjured themselves and verbally attacked Plaintiff, resulting in unjust IA

 investigations. Plaintiff alleges the misconduct was objectively unreasonable and was

 undertaken with intentional and willful indifference to his constitutional rights.

       The Fourteenth Amendment to the United States Constitution provides, in

 relevant part, “nor shall any State deprive any person of life, liberty, or property,

 without due process of law.” U.S. Const. Amend. XIV § 1. “The Supreme Court's

 interpretation of this clause explicates that the amendment provides two different kinds

 of constitutional protection: procedural due process and substantive due process.”

 McKinney v. Pate, 20 F.3d 1550, 1555 (11th Cir. 1994) (citing Zinermon v. Burch, 494

 U.S. 113, 125 (1990)). Here, Plaintiff identifies his claim as a violation of procedural

 due process. Doc. 16 at 12.

       “Procedural due process imposes constraints on governmental decisions which

 deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due

 Process Clause of the Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 429 U.S.

 319, 333 (1976). “The fundamental requirement of due process is the opportunity to

 be heard at a meaningful time and in a meaningful manner.” Id. (internal quotation

 marks omitted).



                                            15
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 16 of 18 PageID 249




        Relevant to Plaintiff’s claim here, the Eleventh Circuit has articulated a three-

 prong test for stating a procedural due process claim under 42 U.S.C. § 1983. 5 Foxy

 Lady, Inc. v. City of Atlanta, 347 F.3d 1232, 1236 (11th Cir. 2003). Under this test, a

 plaintiff must allege: (1) deprivation of a constitutionally-protected interest; (2) state

 action; and (3) constitutionally inadequate process. Id. (internal quotation marks

 omitted) (quoting Cryder v. Oxendine, 24 F.3d 175, 177 (11th Cir. 1994)). There also

 must be a causal connection between the state action and the deprivation. Kupke v.

 Orange Cty., 293 F. App’x 695, 697 (11th Cir. 2008).

        However, “even if a procedural deprivation exists during an administrative

 hearing, [a procedural due process] claim will not be cognizable under § 1983 if the

 state provides a means by which to remedy the alleged deprivation.” Foxy Lady, 347

 F.3d at 1238 (citing McKinney, 20. F.3d at 1565). Indeed, “a procedural due process

 violation is not complete ‘unless and until the State fails to provide due process.’”

 McKinney, 20 F.3d at 1557 (quoting Zinermon v. Burch, 494 U.S. 113, 123 (1990)). “In

 other words, the state may cure a procedural deprivation by providing a later

 procedural remedy; only when the state refuses to provide a process sufficient to

 remedy the procedural violation does a constitutional violation actionable under

 section 1983 arise.” Id.



 5
  As discussed in the section above, to state a claim for liability against a municipality or local
 government under § 1983, a plaintiff must allege that “‘action pursuant to official municipal
 policy’ caused [plaintiff’s] injury.” Connick v. Thompson, 563 U.S. 51, 60 (2011). “Official
 municipal policy includes decisions of a government’s lawmakers, the acts of its policymaking
 officials, and practices so persistent and widespread as to practically have the force of law.”
 Id. Plaintiff’s allegations of an existing policy or practice are lacking.
                                                  16
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 17 of 18 PageID 250




       The Sheriff argues that since Plaintiff did not allege he had a property interest

 in his continued employment with the Hillsborough County Sheriff’s office, he has

 failed to allege an essential element that triggers the right to procedural due process.

 Doc. 8 at 13. Plaintiff responds that permanent, non-probationary police officers have

 a property interest in their employment and are entitled to a due process hearing before

 their termination can become final. Doc. 16 at 13 (citing Grice v. City of Kissimmee, 697

 So. 2d 186 (Fla. 5th DCA 1997). Plaintiff has not specifically alleged a property

 interest, but even if Plaintiff has a property interest in his continued employment,

 Plaintiff has failed to allege deprivation of “notice and opportunity for hearing—” the

 essential requirement of procedural due process. Loudermill, 470 U.S. at 542.

       In his Amended Complaint, Plaintiff alleges he was denied due process because

 he was deprived of a “fair investigation, and a fair appeal thereof.” By his allegations,

 however, multiple IA investigations were conducted, there was a Pre-Disciplinary

 Review Board Hearing, and a Disciplinary Review Board hearing. The Supreme Court

 has recognized “the root requirement” of the Due Process Clause as being “that an

 individual be given an opportunity for a hearing before he is deprived of any significant

 property interest.” Loudermill, 470 U.S. at 542. The Court further noted, “[t]his

 principle requires ‘some kind of a hearing’ prior to the discharge of an employee who

 has a constitutionally protected property interest in his employment.” Id. (citations

 omitted). Here, Plaintiff alleges he was given the opportunity to provide statements in

 connection with the IA investigations, including to Lieutenant White’s alleged false

 account of the incident. After the complaints in the IA investigations were
                                            17
Case 8:20-cv-02159-CEH-TGW Document 31 Filed 09/01/21 Page 18 of 18 PageID 251




 substantiated, Plaintiff was given the opportunity and did appeal the findings to the

 HCSO Pre-Disciplinary Review Board which conducted a hearing. The Supreme

 Court has held “the pretermination ‘hearing,’ though necessary, need not be

 elaborate.” Id. at 545. According to the allegations in Plaintiff’s Amended Complaint,

 he received a pretermination hearing. Thus, he does not state a claim for a

 constitutional deprivation and his procedural due process claim fails. It is

       ORDERED:

       1.     The Motion by Defendant Chad Chronister, in his official capacity as

 Sheriff of Hillsborough County, to Dismiss Counts I, V, and VI of Plaintiff Kirby

 Lavallee’s Amended Complaint (Doc. 8) is GRANTED in part and DENIED in part.

 The motion is granted as to the First Amendment Retaliation claim and the Procedural

 Due process claim. Plaintiff’s claims against the Sheriff in Counts V and VI are

 dismissed without prejudice. In all other respects, the Sheriff’s motion is denied.

       2.     Plaintiff will be given one final opportunity to amend his complaint to

 cure the deficiencies referenced. If he chooses, Plaintiff may file a Second Amended

 Complaint within 14 days from the date of this Order. Failure to timely comply will

 result in the case proceeding on Count I only.

       DONE AND ORDERED in Tampa, Florida on September 1, 2021.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any
                                            18
